POIJ,OClv, District Judge.
Plaintiff Allen is collector of internal revenue for the First collection district of Missouri, and the other plaintiffs were purchasers at a sale of certain personal property, levied upon by a deputy collector, under a warrant of distress issued upon an assessment of taxes against one J. C. Knott, in the sum of S900 for taxes due the United States by him as a manufacturer of oleomargarine. The defendant immediately after said sale, as constable, under color of a writ of replevin issued by William J. Hanley, Ksq., a justice of the peace, seized said property and withheld the same from the possession of the plaintiffs, to whom it was sold by said deputy, and the plaintiffs joined in a petition setting forth said facts and stating tliat said replevin was not authorized by law, was executed in violation of tlie laws of tlie United States, for the purpose of hindering, delaying', and defrauding the United States out of the aforesaid taxes. Defendant filed a general demurrer to the petition, which the court overruled.
Heretofore there was presented to this court a hill for injunction to restrain the sale made by the collector in tlie Knott case. Under the positive mandate of Congress an injunctive order to restrain the collector from making the sale was, of course, denied. It is perhaps well, and this court is gratified at the thought, that the parties bringing this replevin action, the defendants here, and those advising the bringing of the same, have fallen into such kindly hands as the law officer of this court, Col. Dyer, or in all probability we would be confronted this morning with a very different proceeding than that now presented. The mistake made by counsel representing the defendants in the present case is as to tlie nature of the title passed by the government at sales made in the collection of the revenues of the country. It is contended that defendants have been deprived of their property without due process of law. Uot so. The revenues of a country are its life blood. The power to levy and collect revenue is full and ample under the acts of Congress made in pursuance of constitutional provi*964sipns, and such acts are the supreme law of the land, binding upon all parties, at all times. Not only will sales of property bv the collector not be enjoined, but such property seized in the hands of the officer is not the subject of replevin. The sale cuts off all prior rights, and the title passed at such sale is an underlying title. Not only are the collection laws drastic, but, that they might be made effective, severe penal laws exist, and are strenuously enforced against those who do not pay the revenues assessed, and as well against those who interfere to prevent sales by the collector in the enforcement of the revenue laws. It would defeat the end of such laws, and put a stop to government itself, could such proceedings as have been attempted by defendants in this matter be tolerated, or should the purchaser at such a sale be prevented from bidding the full and fair value of the property offered, from the fact that he might be called upon to defend the title passed by the government at a sale made. Such is not the law. The defendants here have their remedy under the law, but it is an exclusive remedy. Necessity has given rise to the present scheme for the levy and collection of the revenues. All of the states at all times have not been as friendly to the enforcement of the revenue laws of this country as is this state at the present time, and drastic laws firmly enforced have been a necessity of government. The proceedings attempted by defendants to replevin the property sold by the collector in this case, in the enforcement of the revenue laws, cannot be tolerated.
The demurrers will be overruled, and the orders asked for the return of the property will be granted.